                     Case 19-12122-KG            Doc 831       Filed 02/03/20       Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      ) Case No. 19-12122 (KG)
                                                                    )
                                        Debtors.                    ) (Jointly Administered)
                                                                    )

AMENDED2 NOTICE OF AGENDA ON MATTERS SCHEDULED FOR HEARING ON
      FEBRUARY 4, 2020, AT 1:00 P.M. (PREVAILING EASTERN TIME)
    BEFORE THE HONORABLE KEVIN GROSS, AT THE UNITED STATES
  BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
 STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 198013


I.           MATTER GOING FORWARD

             1.      Bid Procedures. Debtors’ Motion for Entry of an Order (A) Approving Bidding
                     Procedures and Bid Protections in Connection with the Sale of Substantially All of
                     the Debtors’ Assets, (B) Approving the Form and Manner of Notice Thereof,
                     (C) Scheduling an Auction and Sale Hearing, (D) Approving Procedures for the
                     Assumption and Assignment of Contracts, (E) Approving the Sale of the Debtors’
                     Assets, and (F) Granting Related Relief [Filed: 1/30/20] (Docket No. 802)

                     Response/Objection Deadline: February 3, 2020, at 12:00 p.m. (ET). Extended to
                     February 3, 2020, at 8:00 p.m. (ET) for the United States Trustee and the
                     Creditors’ Committee and extended to February 3, 2020, at 4:00 p.m. (ET) for
                     Kelley Drye & Warren LLP on behalf of several of the Debtors’ landlords.




1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Amended items noted in bold.
3
             Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
             telephone (888-882-6878) or by facsimile (310-743-1850).

                                                           1
Case 19-12122-KG       Doc 831       Filed 02/03/20   Page 2 of 6



Responses/Objections Received:
  i.   Informal comments from the United States Trustee and the Creditors’
       Committee.
 ii.   Limited Objection of Centennial Real Estate Company, LLC,
       CenterCal Properties, LLC, CRVI SBP LLC, Dimond Center Holdings
       LLC, Federal Realty Investment Trust, Galleria Mall Investors LP, GS
       Pacific ER LLC, Ingram North Loop Shopping Center, L.P., KRE
       Broadway Mall Owner LLC, Memorial City Mall LP, Montebello
       Town Center Investors, LLC PGIM Real Estate, Retail Properties Of
       America, Inc., Starwood Retail Partners LLC, The Forbes Company,
       The Macerich Company, Trademark Property Company, UBS Realty
       Investors LLC, Urban Edge Properties, White Plains Galleria Limited
       Partnership, and YTC Mall Owner, LLC to the Debtors’ Motion for
       Entry of an Order (A) Approving Bidding Procedures and Bid
       Protections in Connection with the Sale of Substantially All of the
       Debtors’ Assets, (B) Approving the Form and Manner of Notice
       Thereof, (C) Scheduling an Auction and Sale Hearing, (D) Approving
       Procedures for the Assumption and Assignment of Contracts,
       (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
       Related Relief [Filed: 2/3/20] (Docket No. 816)
iii.   Objection of Bloomfield Holdings, LLC, Brooks Shopping Centers,
       LLC, Pyramid Management Group, LLC, and Westfield, LLC to the
       Debtors’ Motion for Entry of an Order (A) Approving Bidding
       Procedures and Bid Protections in Connection with the Sale of
       Substantially All of the Debtors’ Assets, (B) Approving the Form and
       Manner of Notice Thereof, (C) Scheduling an Auction and Sale
       Hearing, (D) Approving Procedures for the Assumption and
       Assignment of Contracts, (E) Approving the Sale of the Debtors’
       Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 817)
 iv.   Landlord Palm Beach Outlets I, LLC’s Limited Objection to Debtors’
       Motion for Entry of an Order (A) Approving Bidding Procedures and
       Bid Protections in Connection with the Sale of Substantially All of the
       Debtors’ Assets, (B) Approving the Form and Manner of Notice
       Thereof, (C) Scheduling an Auction and Sale Hearing, (D) Approving
       Procedures for the Assumption and Assignment of Contracts,
       (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
       Related Relief [Filed: 2/3/20] (Docket No. 818)
 v.    Comenity Capital Bank’s Limited Objection and Reservation of Rights
       with Respect to Debtors’ Motion for Entry of an Order (A) Approving
       Bidding Procedures and Bid Protections in Connection with the Sale of
       Substantially All of the Debtors’ Assets, (B) Approving the Form and
       Manner of Notice Thereof, (C) Scheduling an Auction and Sale
       Hearing, (D) Approving Procedures for the Assumption and




                                 2
Case 19-12122-KG        Doc 831     Filed 02/03/20   Page 3 of 6



        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 819)
 vi.    Sony Interactive Entertainment LLC’s Limited Objection to Debtors’
        Motion for Entry of an Order (A) Approving Bidding Procedures and
        Bid Protections in Connection with the Sale of Substantially All of the
        Debtors’ Assets, (B) Approving the Form and Manner of Notice
        Thereof, (C) Scheduling an Auction and Sale Hearing, (D) Approving
        Procedures for the Assumption and Assignment of Contracts,
        (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
        Related Relief [Filed: 2/3/20] (Docket No. 820)
vii.    Limited Objection and Joinder of Certain Korean, Chinese and Hong
        Kong Vendors to Debtors’ Motion for Entry of an Order
        (A) Approving Bidding Procedures and Bid Protections in Connection
        with the Sale of Substantially All of the Debtors’ Assets, (B) Approving
        the Form and Manner of Notice Thereof, (C) Scheduling an Auction
        and Sale Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 822)
viii.   Limited Objection of the Ad Hoc China Export Committee to Debtors’
        Motion for Entry of an Order (A) Approving Bidding Procedures and
        Bid Protections in Connection with the Sale of Substantially All of the
        Debtors’ Assets, (B) Approving the Form and Manner of Notice
        Thereof, (C) Scheduling an Auction and Sale Hearing, (D) Approving
        Procedures for the Assumption and Assignment of Contracts,
        (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
        Related Relief [Filed: 2/3/20] (Docket No. 823)
 ix.    Joinder of The Taubman Landlords to Objections of Certain
        Landlords to Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale
        Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 824)
  x.    Riverside California Associates’ Joinder in Certain Objections to
        Debtors’ Motion for Entry of an Order (A) Approving Bidding
        Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale
        Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 825)
 xi.    Notice of Filing of Errata to Limited Objection of the Ad Hoc China
        Export Committee to Debtors’ Motion for Entry of an Order


                                3
Case 19-12122-KG        Doc 831      Filed 02/03/20   Page 4 of 6



        (A) Approving Bidding Procedures and Bid Protections in Connection
        with the Sale of Substantially All of the Debtors’ Assets, (B) Approving
        the Form and Manner of Notice Thereof, (C) Scheduling an Auction
        and Sale Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No.
        828)Limited Objection of Hines Global Reit Inc., Jones Lang Lasalle
        Americas, Inc., QIC Properties Us, Inc., Regency Centers, L.P.,
        Shopcore Properties, L.P., Site Centers Corp., and Turnberry
        Associates to Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale
        Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 828)
xii.    Limited Objection of Hines Global Reit Inc., Jones Lang Lasalle
        Americas, Inc., QIC Properties Us, Inc., Regency Centers, L.P.,
        Shopcore Properties, L.P., Site Centers Corp., and Turnberry
        Associates to Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale
        Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of the Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 829)
xiii.   Objection to the Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of The Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale
        Hearing, (D) Approving Procedures for the Assumption and
        Assignment of Contracts, (E) Approving the Sale of The Debtors’
        Assets, and (F) Granting Related Relief [Filed: 2/3/20] (Docket No. 830)

Related Documents:

   i.   Debtors’ Motion for Entry of an Order Shortening the Notice Period with
        Respect to the Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale Hearing,
        (D) Approving Procedures for the Assumption and Assignment of
        Contracts, (E) Approving the Sale of the Debtors’ Assets, and (F) Granting




                                 4
Case 19-12122-KG        Doc 831      Filed 02/03/20    Page 5 of 6



        Related Relief [Filed: 1/30/20] (Docket No. 803)

  ii.   [Signed] Order Shortening the Notice Periods with Respect to the Debtors’
        Motion for Entry of an Order (A) Approving Bidding Procedures and Bid
        Protections in Connection with the Sale of Substantially All of the Debtors’
        Assets, (B) Approving the Form and Manner of Notice Thereof,
        (C) Scheduling an Auction and Sale Hearing, (D) Approving Procedures for
        the Assumption and Assignment of Contracts, (E) Approving the Sale of
        the Debtors’ Assets, and (F) Granting Related Relief [Filed: 1/30/20]
        (Docket No. 804)

 iii.   Notice of Hearing on Debtors’ Motion for Entry of an Order (A) Approving
        Bidding Procedures and Bid Protections in Connection with the Sale of
        Substantially All of the Debtors’ Assets, (B) Approving the Form and
        Manner of Notice Thereof, (C) Scheduling an Auction and Sale Hearing,
        (D) Approving Procedures for the Assumption and Assignment of
        Contracts, (E) Approving the Sale of the Debtors’ Assets, and (F) Granting
        Related Relief [Filed: 1/30/20] (Docket No. 805)

 iv.    Notice of Filing Stalking Horse Purchase Agreement for the Sale of
        Substantially All of the Debtors’ Assets and Designation of Stalking
        Horse Bidder [Filed: 2/2/20] (Docket No. 813)

  v.    Notice of Filing of Revised Bidding Procedures Order [Filed: 2/2/20]
        (Docket No. 814)

 vi.    Notice of Filing of Blackline of Stalking Horse Purchase Agreement
        [Filed: 2/2/20] (Docket No. 815)

vii.    Debtors’ Witness List and Exhibit List for February 4, 2020 Hearing
        [Filed: 2/3/20] (Docket No. 827)


Status: The hearing on this matter is going forward.


            [Remainder of page intentionally left blank]




                                 5
             Case 19-12122-KG    Doc 831      Filed 02/03/20   Page 6 of 6



Dated: February 3, 2020         /s/ Timothy P. Cairns
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Timothy P. Cairns (DE Bar No. 4228)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:     (302) 652-4100
                                Facsimile:     (302) 652-4400
                                Email:         ljones@pszjlaw.com
                                               joneill@pszjlaw.com
                                               tcairns@pszjlaw.com

                                -and-

                                Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                Aparna Yenamandra (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                -and-

                                Anup Sathy, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone: (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Co-Counsel for the Debtors and Debtors in Possession




                                          6
